Title: From James Madison to John Armstrong, 28 July 1814
From: Madison, James
To: Armstrong, John


        
          July 28. 1814
        
        The Treaty of Greenville in 1795. may be the basis of the new Treaty, with any improvements which may be eligible under existing circumstances.
        ______
        The former allowances to the Indians may be continued; and if deemed necessary by the Comrs., enlarged. Those suspended by the war should not be made up unless indispensable to keep the Indians quiet; as present

supplies will suffice for actual wants, and retrospective allowances, might encourage perfidy.
        ______
        The treatment of the Indians refusing to join in the war, must be left very much to the judgment of the Comrs.; who ought to manage their interests & their fears, so as best to guard agst. their joining the Enemy. Where co-operation cannot be obtained, neutrality shd be aimed at.
        ______
        If reserves of land for a chain of posts, as a barrier agst. hostilities of the British, & of the Indians seduced by them, can be obtained without impairing the friendly dispositions of the Tribes, an article to that effect is desireable. These dispositions however ought not at the present crisis to be endangered. The reserves if stipulated should contemplate, spots of 6 miles square; at suitable distances, and extending from L. Michigan, to the Mississippi on one side and to the Western boundary of the Michigan Territory, on the other.
        ______
        The idea conveyed in the memorandum sent to the Secy. of War June the 18th. will be found to meet the question of the Comrs. relative to a remuneration of Indians for their services. They were to be prepared, by explanations at the Treaty (verbal of course wch. the Comrs. make an alternative) for being employed, under military arrangements as in other cases. And these arrangements can be immediately made, if immediately necessary. The extent, & the immediate object, of them, belong regularly to the commanding officer of the District. In his distant situation the duty must devolve on the next in Command who may be instructed to avail himself of the Counsel & influence of the Commissrs. The expedition recommended by them, may be critically important, in the event of a failure of that under Cro[g]han & Sinclair. The number of militia suggested, to be joined by the warriors at Greenville, & the rangers in the Indiana Territory, will doubtless be readily obtained from the Govr. of Kentucky, or more convenien[t]ly perhaps from the State of Ohio.
        It was not intended to preclude a road, as pointed out by Genl. Worthington, which it was supposed would willingly be yielded by the Indians holding the Country thro’ which it would pass. The Commissrs. should be at liberty however, to wave the subject, if in the least unacceptable to the Indians.
        The appointmt. of an influential Supertendent [sic] of Indian affairs, as recommended, merits consideration. A superintendency was heretofore vested in the Govr. of Michigan. The range of it is not precisely recollected.
        
          J.M.
        
       